 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDLockheed Shipbuilding and Construction CompanyandClarence SpurgeonandGeorge O. McDon-nellandJames O. Branson.Cases 19-CA-15002, 19-CA-15003, and 19-CA-1504416 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 9 July 1985 Administrative Law Judge Wil-liam J. Pannier III issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified and to adopt the recom-mended Order.In agreeing with the judge's rejection of the Re-spondent's defense that OSHA regulations requireditto use the results of the pulmonary functionstests in the manner in which it did, we address themerits o;" this defense only to a limited extent. TheRespond : nt raised this defense, in a slightly differ-ent form-,., in an earlier proceeding in which thelawfulness of the Respondent's use of the tests inprecisely the same manner was litigated. In adopt-ing the judge's finding and conclusions in that pro-ceeding, the Board rejected the OSHA defense.Lockheed Shipbuilding Co.,273 NLRB 171 (1984).'The Respondent has adduced further evidence onthis issue, but the essential issue is the same andnothing newly presented persuades us that defensehas more merit now than it did then. We thereforefind it unnecessary to rely on the judge's conclu-sion that the Respondent agreed to find jobs fortested employees regardless of the test results.Similarly, in adopting the judge's recommendedremedy of ordering the Respondent to offer em-ployment to each of the named employees "in thefirst available job openings for which each is quali-fied,"we reach no conclusions at this stage regard-ing the Respondent's obligation to reassign otheremployees or to take other steps to create job va-cancies for these employees. On 30 September 1985the Board denied the Respondent's motion for clar-ification of our Decision and Order in the earlierproceeding, leaving all such issues to complianceproceedings. The same considerations apply here.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, LockheedShipbuilding and Construction Company, Seattle,Washington, its officers, agents, successors, and as-signs, shalltake the action set forth in the Order.Daniel R. Sanders, Esq.,for the General Counsel.William T Grimm, Esq. (Davis, Grimm & Payne),of Se-attle,Washington, for the Respondent.DECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER, Administrative Law Judge. Thismatter was heard by me in Seattle, Washington, on 12March 1985. On 5 November 1982,1 the Regional Direc-tor for Region 19 of the National Labor Relations Boardissued anorder consolidatingcases, aconsolidated com-plaint and notice of hearing, based on the unfair laborpractice charges in Case 19-CA-15002, filed on 12 Sep-tember and amended on 29 October, in Case 19-CA-15003, filed on 21 September and amended on 3 Novem-ber, and in Case 19-CA-15044, filed on 4 October andamended on 3 November, alleging violations of Section8(a)(1) and(5) of the National Labor Relations Act. Allparties have been afforded full opportunity to appear, tointroduce evidence, to examine and cross-examine wit-nesses,and to file briefs.Based on the entire record,2 on the briefs filed onbehalf of the parties and on my observation of the de-meanor of the witnesses, I make the followingFINDINGS OF FACT1. JURISDICTIONAt all times material, Lockheed Shipbuilding and Con-struction Company (Respondent), has been a corporationwith an office and place of business in Seattle, Washing-ton,where it is engaged in the business of operating ashipyard.During the 12-month period prior to issuanceof the complaint, a representative period, Respondent, inthe course and conduct of its business operation, derivedgross revenues in excessof $500,000, and, further, soldand shipped goods or provided services in excess of$50,000 either directly to customers outside the State ofWashington or directly to customers within that Statewho, in turn, were engaged in interstate commerce byother than indirect means. Therefore, I conclude that atall times material, Respondent has been an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.1Unless stated otherwise, all dates occurred in 1982.1In the earlier case the Respondent argued that its actions were "m2Respondent's unopposed motion to correct transcript is noted andaccordance with" and "consistent with" its obligations under OSHAgranted.278 NLRB No. 6 LOCKHEED SHIPBUILDING CO.19II.THE LABOR ORGANIZATION-INVOLVEDAt all times material, International Brotherhood ofElectricalWorkers,Local 46, AFL-CIO, and Interna-tionalBrotherhood of Boilermakers,Local 104, AFL-CIO (the Unions),each have been labor organizationswithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesIn the final analysis,thiscase presents a situationwhere a party to a collective-bargaining contract agreedto a contractual provision that, from its point of view,turned out to have an unfortunate consequence. Whenthat became apparent,it then sought to-escape that con-sequence by acting in a fashion that was contrary to itsown agreement,thereby leading to issuance of the com-plaint alleging that it had violated Section 8(a)(5) and (1)of the Act. Specifically,in a collective-bargaining con-tractwith the Unions,Respondent agreed that therewould be no doctor's physical examination of employeesexcept as required by law.But on 5 January 1981, Re-spondent implemented a pulmonary function and audio-metric medical screening program for employees newlyhired or recalled to work. In doing so,Respondent as-sured the labor organizations signatory to its contractthat the purpose of the program was to enable Respond,ent to properly place new employees in jobs and,further,that the program would not be used to deprive employ-ees of employment.So far as the record discloses, noprovision was made forwhat wouldhappen if the testresults led to imposition of restrictions that would pre-clude employment by particular employees in any of thejobs for which there were openings at the time that thoseemployees had been dispatched for employment.It is thisconsequence that has led to the instant case,as well as toan earlier proceeding that already has resulted in a Deci-sion and Order by the Board.InLockheed Shipbuilding Co.,273 NLRB 171 (1984), atotal of five employees were deprived of employment be-tween 16 January and 27 August 1981 as a result of thetesting program implemented on 5 January 1981.Affirm-ing Administrative Law Judge James S.Jenson's deci-sion,the Board concluded that these terminations3 hadviolated the Act. In arriving at that result the Boardpointed out"that the Respondent's violation rests in itsuse of themedical screening programsfor the purpose[of] terminating new employees or refusing to hire appli-cants for employment." The instant case involves threeadditional employees who were dispatched for employ-ment by -Respondentbetween 5March and 20 Septemberand who were deprived of employmentafter having un-dergone pulmonaryfunctiontesting.4The GeneralCounsel argues,contraryto Respondent,that dispositionof the issues presentedin th}s case, savefor one arising under Section10(b) of the Act, is gov-erned by theBoard'sDecision and Order in the priorcase.That one"exception involves James O. Branson whowas dispatched initially toemploymentwithRespondenton 5 Marchbut who did not file a charge until 4 Octo-ber,more than6months after he initiallyhad beendenied permanent employmentby Respondent. The Gen-eralCounsel does not, and could not, contend that thecharge is other than untimely insofar asthe 5March in-cident isconcerned. However,,the record discloses that,in the ordinary course of events, Branson had continuedto bedispatched to Respondent with the result that heagain had been turned down for employmentby it on 22and 28 July, on 15 and 24September,and,again on 28January 1985.These laterfive dates had not been allegedin the consolidatedcomplaint issued on5November,with the resultthat on its face the allegation pertainingtoBranson'sdeprivationof permanent employmentcould havebeen dismissed on the basis of the limitationsperiod of Section 10(b) of the Act.But, though it specifi-cally notedRespondent's `argument in that respect, thei3oard did not dismissthat portion of the complaint butinstead remandeditfor dispositionunderthe overallguidelinesquoted above. After theBoard's Decision andOrder hadissued,the RegionalDirectorfor Region 19issued an amendment to complaint,on 14 February 1985,adding as violations the refusalsto employBranson that,Respondent admits, occurredon the datessubsequent to5March.Respondent argues that this amendmentisdefi-cient because no complaintever shouldhave issued onthe basisof Branson's charge inlight ofits conceded un-timelinesswith regard to the Marchrefusal of permanentemployment.Consequently,according to Respondent,"There simplyis no timelycharge to whichthis allega-tion can relateback." In any event,argues Respondent,"[t]heAmendment should bestrickenon equitablegrounds[as] [t]he General Counsel has offered no justifi-cation asto why it waited for over 2-1/2 years clearlyshould havedismissed2-1/2 yearsago [sic]."B. FactsIn the final analysis, the Board's Decision and Order inthe prior case was predicated on the following factualfindings.8Under the contractual hiring procedure, Respondent was obliged topay at least 4 hours' pay to any employee who reported for work. Ap-parently as an accommodation to that contractual requirement, employ-ees dispatched to Respondent ordinarily were considered as being hiredand then if problems arose during the application process those employ-eeswere terminated,being paid at least the minimum reporting paycalled for by the contract Thus for purposes of the issues raised in thecase already decided by the Board, as well as those raised in the instantcase, there is no distinction of significance between an employee whowas dispatched but never hired and, on the other hand,a dispatched em-ployee who was hired but then terminated as a result of events occurringduring the application processa Judge Jenson's decision had issued on 31 August,beforeany ofthecharges in the instant consolidated proceeding had been filed. Althoughthe General Counsel moved to transfer those charges to the Board and toconsolidate them with the case heard by Judge Jenson, then pendingBoard decision,in its Decision and Order the Board denied the GeneralCounsel's motion,holding that the issues presented in the instant case"can best be resolved by the administrative law judge if the cases arescheduled for hearing or by the Board on an acceptable stipulation offacts."Consequently,no issue can exist in the instant matter under thedoctrines ofPeyton Packing Co.,129 NLRB 1358 (1961), andJeffersonChemical Co.,200 NLRB 992 (1972). 20DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Respondent had been a party to a multi-employer/multi-union collective-bargaining contracteffective from 1 July 1980 until 30 June 1983. Whilethat, contract expressly permittedRespondent toreject job applicants who were referred pursuant tothe contract's dispatching procedure, Article 16.10provided that, "There shall be no Doctor's physicalexamination nor age limit,except as required bylaw." [ALJD at 3.]2.During negotiations for that contract, Re-spondent had proposed changing the predecessorprovision to what became Article 16.10 so that jobapplicants could be required to submit to medicalexaminations "to determine the physical fitness ofthe applicant to safely and efficiently perform thework of the classification for which the applicant isapplying," and to award Respondent,the right to require a doctor'smedical examina-tionof an employee when, in [Respondent's]opinion, the nature of the work assignment couldjeopardize the safety and health of the employeeor the employee's co-workers. Failure of the em-ployee to pass the medical examination based onthe doctor's evaluation of the employee's condi-tion as relatedto the workassignment shall resultin reassignment of duties (if possible), sick leave(if a temporary condition)or termination. -But when met with objections to this proposal, Re-spondent withdrew it. [ALJD at 4.]3. In the fall of 1980, Respondent made arrange-ments to commence giving pulmonary function andaudiometricmedical screening tests to employeeshired or recalled to perform work. In light of Arti-cle 16.10, various union officials voiced concernabout the contractual propriety of such testing. InitsDecision and Order the Board expressly ad-dressed what had followed as a result of these ex-pressions of concern:It is clear that the Respondent had informed theUnions of its desire to establish such a program,but for the stated purpose of enabling the Re-spondent to properly place new employees injobswithin the employees' medical limitations.Thus the understanding was that the results ofsuch tests would not be used to "wash out,"screen, or terminate employment to the testedemployees, but only to establish "baseline data"for the new employees. [At 2-3.]4.Contrary to that agreement, Respondent diduse the newly implemented test results as the basisfor terminating five employees during 1981: AdolphBukacek, Chris Boblet, Laszlo Biro, Donald Roweand Bayani Alvarez. The findings regarding threeof these individuals have direct application to analy-sis of what occurred in the instant case:Adolph Bukacek, who had never before beenemployed by Respondent, was- dispatched byIBEW Local 46 on January 16, 1981. After fail-ing the pulmonary function test, he was reviewedby Respondent's physician who restricted hiswork to areas free of fumes and dust and that didnot involve exertion. An attempt to place him ina job within those restrictions was unsuccessful.He was therefore paid "show-up" pay in accord-ance with the contract and released. [ALJD at 8.]ChrisBoblet, a former employee, was dis-patched by Boilermakers Local 104 on February13, 1981. Having failed to pass the pulmonaryfunction test, he was reviewed by the companyphysician who placed similar restrictions on thework he could perform. An attempt to place himin a job within those restrictions was unsuccessfulthat day and he was therefore paid "show-up"pay and released without having performed anywork tasks. [ALJD at 8.]Bayani Alvarez was dispatched by Boilermak-ers Local 104 on August 27, 1981, failed the pul-monary function test, was seen by the doctorwho placed restrictions on the work he couldperform, an attempt to find work within the re-strictionswas unsuccessful, and he was paid for"show-up" time and released. [ALJD at 9.]The facts of the denials of permanent employmentduring 1982 to the Charging Parties are virtually identi-cal to what had happened in 1981 to Bukacek, Boblet,and Alvarez. Thus Workers' Compensation SupervisorAda Beane, who is responsible for medical screening, tes-tified that when she had interviewed Branson in Marchshe had decided, based on the interview and the facts ofbronchitis, asthma, and allergies disclosed by the medicalhistory form that he had completed, that he should beseen by a doctor. According to Beane, Branson wasgiven a pulmonary function test and was sent to internistand pulmonary specialist Dr.William Stewart. In hisreport to Respondent, Stewart states:Iwould strongly advise that he discontinue smokingand scrupulously avoid any future exposure to pul-monary irritants.Any further exposure to pulmo-nary irritants is.likely to result in progression of hisdiseasewith increasing episodes of infection andfurther deterioration of his pulmonary function.Beane testified that:I took into consideration the restrictions that thedoctor had placed upon Mr. Branson and contactedthe department for which he *as hired to be as-signed to, and reviewed the restrictions with the su-perintendent for the crafts and was advised thatthere was no work available within the restrictionsthat I gave him.I contacted manpower.Manpower is our personnel office that coordi-nates incomingjobs and they advised that there wasno other, work available that would fall within hisrestrictions.Beane further testified that when Branson again hadbeen dispatched on 23 July, he had not been examined LOCKHEED SHIPBUILDING CO.by a physician but had completed a supplemental medi-cal history form and that Personnel Department Coordi-nator Burt Richardson had determined not to hire Bran-son on that date"[b]ecause there was no work within hismedical restrictions."Similarly,testified Beane,Bransonhad completed a supplemental medical history formwhen he again had been dispatched on 28 July but oncemore he had been rejected fdr employment based on"Dr. Stewart's report of 3/5/82 and the available workthat was in our yard,"as well as the supplemental medi-cal form in whichBransonhad referred expressly to Dr.Stewart's examination.With respect to George McDonnell,Beanetestifiedthat he had been hired on 23 March and, following herinterview with him, had been referred to Dr. H. DoylePerkins,who had-performed pulmonary function tests onMcDonnell and then had referred him to Dr. Stewartwho, in turn,had evaluated the test results and had pre-pared a report stating,inter alia:I think it is imperative that he observe the moststringent restrictions on his environment.He shouldnot be allowed to work in a situation where thereare inhaled pulmonary irritants. Because of hisyoung age and the-degree of disease alreadypresent,I do not think a respirator is sufficient pro-tection and therefore would not permit him to workin an area of known pulmonary irritants,even withthe aid of a respirator.When those results were reported to Beane,she testifiedthat she had contacted the department to which he hadbeen assigned and then had contacted manpower, but"therewas no work available within his medicalrestrictions."As a result,McDonnell was laid off.Beane testified that Spurgeon had been dispatched on20 September and, following her interview with him, shehad decided to refer him for medical examination, bothbecause of back, foot, and blood pressure problems andbecause of pulmonary problems. Dr. Patrick Beecher ex-amined Spurgeon and evaluated the former set of physi-cal problems.His report discloses nothing that precludedSpurgeon from employment by Respondent.However,when Spurgeon was referred to Dr. Wayne P. Lowe forevaluation of the former's pulmonary function test, Dr.Lowe recommendedthat Spurgeon be "moderately re-stricted, ;he needs to wear a respirator,he is restrictedfrom climbing ladders or high oxygen-type of outfit." Ashad happened with Branson and McDonnell,Beane testi-fied that she had contacted the craft superintendent forthe area to which Spurgeon had been assigned and thenmanpower, but both had said that"there was no otherwork available within his medical restrictions."Accord-ingly,Spurgeon had been laid off.AnalysisIn itsbrief,Respondent argues that Branson,McDon-nell, and Spurgeon would have been laid off regardlessof whether or not they had taken the pulmonary func-tion test.To support that assertion Respondent points tothe testimony of Manager of Industrial Relations PaulSchell.He stated that prior to 1 January Respondent had21followed a practice of reviewing medical histories com-pleted by newly hired employees and of referring ques-tionable ones to physicians for evaluation and recommen-dations.According to Schell, "The company then wouldsit down with the employee, discuss the limitations thatapplied, review what the work was available, examineany other work they could possibly fit in; if not then theemployee would be terminated." However, Schell's testi-mony in this regard must be viewed with some suspicionfor he also appeared as a witness in the prior proceeding,where the same testing program was at issue as in the in-stantcase.Yet Judge Jenson found specifically that"there is no evidence that any physical examination here-tofore performed by Respondent, whether required bylaw or regulation or past practice,has even [sic] beenused to disqualify workers from employment." (ALJD at11.)Given the similarity of issue in both proceedings, itis strange that Respondent,and particularly Schell, didnot see fit to produce evidence regarding its past prac-ticeduring the course of the hearing before JudgeJenson.Moreover,this suspicion concerning the credibil-ity of Schell's testimony is heightened by the fact that,during the hearing in the instant case, Respondent pro-duoed no evidence of any specific instances where ' em-ployees had been terminated or deprived of work priorto 1 January 1981 because of restrictions imposed onthem as a result of a medical examination.But an even more fundamental problem for Respond-ent's argument arises as a resultof Schell's admission thatRespondent's "system" had not changed since 1 January1981 except "to the point that a pulmonary test has beenincluded." Even if, in fact, the results of other tests hadhistorically led to denials of permanent employment tonewly hired employees, Schell's admission shows that noemployee historically had been deprived of employmentwith Respondent as a result of a pulmonary function test.As the Board concluded in its decision, at the time thatRespondent decided to introduce the pulmonary functiontesting,',iv,had reached an "understanding. . . that, theresults of such tests would not be used to `wash out,'screen,or terminate employment to the tested employ-ees."Consequently,Respondent'spastpracticewithregard to other types of testing cannot serve to overrideits specific commitment,arising, from the collective-bar-gaining'process, with regard to the effects on employeesof pulmonary function test results.Nor' can it be argued with any degree of persuasionthat the pulmonary function tests administered to Bran-son,McDonnell, and Spurgeon had not led to theirdenial of permanent employment with Respondent. Asthe hiring sequence described'by Beane demonstrates,Respondent did not decide, to preclude any one of themfrom permanent employment until after having first dis-patched them for testing and then having applied the re-strictions developed from,that testing as guidelines to de-terminelif job openings were available for them. At nopoint did Beane claim that Branson,McDonnell; orSpurgeon had been deprived of permanent employmentwith Respondent for any reason other than the absenceof job openings accommodating the restrictions devel-oped as a result of the pulmonary function testing. Nor 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould she have done so candidly. In a letter submittedduring the investigation of the charges underlying thecomplaint in this proceeding, Respondent's director oflegal affairs,Carol R. Werner, conceded expressly that"The dismissals of the employees referenced in the sub-ject charges were based on a continuation of the samepulmonary testing program which is the subject matterof a case before the N.L.R.B. at this time (Case Nos. 19-CA-13226, 13298, 13741, and 14066)." In these circum-stances,the conclusion is inescapable that,as had beenthe fact with regard to Bukacek, Boblet, and Alvarez inthe prior proceeding, Branson,McDonnell, and Spur-geon had been deprived of permanent employment withRespondent because of results developed from pulmo-nary function testing of them.The Board already has concluded that Respondent hadagreed that the pulmonary function testing results wouldbe used only,in effect, as a means of placing employeesin jobs and, specifically, that those results would not beused "to `wash out,' screen, or terminate employment tothe tested employees." Whatever may be said concerningthe parties' res judicata and collateral estoppel argumentsin other respects, the Board has determined, that this hadbeen the agreement reached by Respondent. That deter-mination is binding on me in,this proceeding.Similarlybinding is the Board's conclusion that Respondent hadfailed to honor that agreement when it had terminatedemployees because it lacked job openings that would ac-commodate the restrictions imposed on" them as a resultof the pulmonary function tests administered to them.That is made clear by the Board's analysis of the termi-nations of Bukasek,Boblet,and Alvarez-terminationsthat occurred, as Werner's letter concedes, as a result ofthe identical sequence of events that later led to the ter-minations of Branson,McDonnell,and Spurgeon.But, argues Respondent, OSHA regulations require itto administer pulmonary function tests to employees andprohibit it from employing employees in jobs for whichthere is a danger to them. Arguably, Respondent had theopportunity to advance this defense during Judge Jen-son's hearing in the prior proceeding and should havedone so at that time. In his' decision, Judge Jenson point-ed out expressly that Respondent had failed to show"that the testing program was in' accordance with appli-cable laws and regulations." Moreover, at no point didRespondent's witnesses claim, nor did its "other evidenceshow, that OSHA regulations even had been noted inconnection with the determinations not to permanentlyemploy Branson, McDonnell, and Spurgeon. The ines-capable conclusion that these regulations are but after-thoughts, raised to explain conduct occurring almost 3years earlier, is but reinforced by Respondent's conces-sion that it has not, tested current employees notwith-standing OSHA's regulations.However,in the final anal-ysis, the issue of whether the testing is mandated by law'isbut tangential to the central issue posed in this case.As the Board concluded in the earlier case, Respond-ent's understanding did allow it to administer pulmonaryfunction testing. Further, nothing in that understandingrequired Respondent to place a tested employee in a job-which ,would, have endangered that employee's health orsubjected Respondent to liability. Consequently, nothingin that understanding obliged Respondent to violateOSHA regulations. Rather, as a result of its own under-standing,Respondent was obliged only not to use thosetest results "to `wash out,' screen, or terminate employ-ment to the tested employees." Or, put another way,-byitsown agreement, Respondent obligated itself to findjobs for tested employees regardless of their test results.Presumably in reaching this understanding, Respondenthad some plan in mind for honoring the obligation that itwas undertaking.5 That Respondent later may have dis-covered that the agreement was more onerous than con-templated initially-that it was more expeditious simplyto deny permanent employment to employees whose testresults led to restrictions for which there wereno imme-diate job openings-does not'entitle it to repudiate theobligations arising from its own understanding with itsemployees' bargaining representatives.6Nor do thoseconsequences entitle it to have the Board and courts, ineffect, reword the understanding-to cure the adversity ofthose consequences and to allow Respondent to escapethe effects of its own agreement. For, as the UnitedStates Court of Appeals for the Eighth Circuit observedinNLRB v. Nash-Finch Co.,211 F.2d 622, 626 (1954):The followinglanguage, fromPrinting & ,Co. v.Sampson,L.R. 19 'Eq. 462, 465, has several timesbeen approved by the Supreme Court of the UnitedStates: ". . . if there is one thing which more thananother public policy requires it is that' men of fullage and competent understanding shall have theutmost liberty of contracting, and that their con-tracts,when entered into freely and voluntarily,shall be held sacred, and shall be enforced by courtsof justice." SeeBaltimore & Ohio S. W.R. Co. Y.Voigt,176 U.S. 498, 20 S.Ct. 385,387,44 L.Ed. 560;Twin City Pipe Line Co. v. Harding Glass 'Co.,283U.S. 353, 356, 51 S.Ct. 476, 75 L. Ed. 1112.In sum,as the price for defusing potential union oppo-sition to introduction of pulmonary function and audio-metric medical screening, Respondent promised not touse results from those programs to preclude tested em-ployees from employment. That understanding did notoblige Respondent to forgo pulmonary function testingrequired by OSHA. Nor did it require Respondent toemploy any employee -in a job from which that employeewas precluded as a result of OSHA prohibition. Instead,itobliged Respondent to find jobs for newly hired andrecalled employees that were consonant with restrictionsimposed as a result of pulmonary function testing jobsthat were, therefore, not ones from which those employ-eeswere barred as a result of OSHA regulations. ThatsThere is no contention, nor evidence to support one had it beenmade, that Respondent's understanding with the Unions had rested upona mistakeof fact or law6 Interestingly, in November 1984 restrictions were imposed on an em-ployee dispatched for work as a result of a medical examination Onlearning of this, Schell met with IBEW Local 46 Business RepresentativeBill Schmalz. As a result of their discussions, Schmalz agreed that thatemployee be laid off. Thus in that instance Respondent avoided problemsby utilizing the bargaining process as intended by the Act. Had it done sosooner, it might not have incurred the effort and expense of the unfairlabor practice proceedings which it has undergone LOCKHEED SHIPBUILDING CO.understanding resulted from the collective-bargainingprocess.Thereis no evidence that Respondent had beencompelled to undertake the obligations imposed on it asa result of that understanding-that it had agreed to un-dertake them other than freely and voluntarily. Thatbeing the fact, it follows that the understanding "shall beheld sacred,and shall be enforced by courts of justice."Id.As noted above,with respect to the allegation in theconsolidated complaint prior to its amendment concern-ing Branson,Respondent argues that,on its face,that al-legation pertained to an event outside the limitationsperiod specified in Section 10(b) of the Act and that itshould have been dismissed for that reason. Only theGeneral Counsel's issuance of a complaint regardingBranson's deprivation of permanent employment, arguesRespondent, and inferentially the Board's refusal to strikethat allegation,allowed Branson's charge to survive untilthe General Counsel belatedly-amended the complaint toadd dates that did fall within the 6-month period prior tothe time that the charge had been filed. Therefore, Re-spondent argues, where no complaint should have issuedconcerning the events of 5 March and where the allega-tion involving Branson should have been dismissed, "theAmendment should be stricken on equitable grounds."Any analysis of this contention must start with the set-tled proposition that Section 10(b) of the Act imposes "astatute of limitations rather than a jurisdictional limita-tion."NLRB v. A. E. Nettleton Co., 241F.2d 130, 133(2d Cir. 1957). Accord:Chicago Roll Forming Corp.,167NLRB 961, 167 (1967), enfd. 418 F.2d 346 (7th Cir.1969);FederalManagementCo.,264 NLRB 107 (1982).Accordingly, it cannot be said that the allegation prior tothe amendment,nor the underlying charge,had been ju-risdictionally deficient, thereby depriving the Board ofpower to consider deprivations of permanent employ-ment that had occurred subsequent to the one on 5March and within the 6-month period prior to the filingof thecharge.? Indeed,those subsequent deprivations ofemployment were but prolongations of the initial depri-vation of employment to Branson in March. SeeNationalLicorice Co. v.NLRB,309 U.S. 350, 369 (1940). Thoughthe latter occurredmorethan 6 months prior to thefiling of Branson's charge, the former occurred withinthat period and clearly was encompassed by the wordingof his charge.With judicial approval,the Board has permitted com-plaints to be amended as late as the day(s)of hearing,even when the facts underlying those amendments hadbeen available to the General Counsel during investiga-tion of the underlying charge.Free-Flow,Packaging Corp.,219 NLRB 925, 927-928 (1975), enfd. 566 F.2d 1124 (9thCir. 1978). Although delayin amending a complaint maybe justly criticized, there is no basis for applying a differ-7In point offact,Branson's charge did not recite any date as being theone on which Respondenthad deprivedhim of employment.Instead, thecharge recited only, to theextent pertinent here, that"Within the last sixmonths,James 0 Branson was refused employmentby the Employerafter undergoing the screening program described herein " Consequently,there was no deficiency in the charge;the deficiency arose as the resultof the choiceof allegation made by the General Counsel at the time thatthe consolidated complaint issued23ent rule to delay in this area than the one applied inother areas under theAct, namely, "that the Board is notrequired to place the consequences of its own delay,even if inordinate, upon wronged employees to the bene-fit of wrongdoing employers."NLRB v. J. H. Rutter-RexMfg. Co.,396 U.S. 258, 264-265 (1969). More specifical-ly, as the Court pointed out inWallace Corp. v. NLRB,323 U.S. 248,253 (1945):The Board has power to fashion its procedure toachieve the Act's purpose to protect employeesfrom unfair labor practices.We cannot,by incorpo-rating the judicial concept of estoppel into its pro-cedure render,the Board powerless to prevent anobvious frustration of the Act's purposes.Each refusal to hire an employee is a separate viola-tion of the Act. As the United States Court of Appealsfor the Sixth Circuit pointed out inNLRB v. McCready& Sons,482 F.2d 872, 874 (6th Cir. 1973):Each time an employer discriminatorily refuses tohire a given employee,a separate,actionable unfairlabor practice occurs, and Section 10(b) does notbar a complaint against an employer occurringwithin the six-month period even if identical refus-als to hire the same employee occurred outside thesix-month period.Here, it was not the giving of the pulmonary functiontest that violated the Act. Rather, as the Board held spe-cifically,"The Respondent'sviolation rests in its use ofthe medical screening programs for the purpose of termi-nating new employees or refusing to hire applicants foremployment."Beane admitted that Respondent hadrelied on Dr.Stewart's restrictions, formulated as a resultof the pulmonary function test administered to Branson,in denying permanent employment to Branson in July.The amendment to complaint, which added,inter alia,the July dates,issued almost 1-month prior to the sched-uled hearing date,in this matter.So far as the record dis-closes,Respondent sought no postponement of that datein light -of that amendment. Not only were the events ofthose later dates litigated,but Respondent was the partythat adduced most of the evidence regarding what hadoccurred in July and September,as well as in January1985.Therefore, I conclude that Respondent's refusal to per-manently employ Branson on and after 22 July,, McDon-nell on and after 23 March, and Spurgeon on and after20 September constituted a refusal to honor the terms ofitsunderstanding with their collective-bargaining repre-sentatives and, accordingly, violated Section 8(a)(5) and(1) of the Act. Respondent, however,arguesthat even ifa violation of the Act has occurred, no reinstatement andbackpay remedy should be awarded to the Charging Par-ties,-nor should a bargaining order issue.The latter con-tention is predicated on the fact that following issuanceof the Board's Decision and Order, Respondent offeredto bargain about the effects of the pulmonary functiontesting program and, further, by the time of the hearing 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDin thismatter, the parties were in the process ofarrang-ing for negotiating dates.In effect,Respondent,is, arguingthata bargainingorder is moot. However, it is settled that "A case ismoot when theissuespresented are no longer `live' orthe parties lack a legally cognizable interest in the out-come."Powell v.McCormack,395 U.S. 486, 496 (1969).A proceeding becomes moot when a party can establishthat "there is no reasonable expectation that the wrongwill be repeated."United States v.W. T. Grant Co.,345U.S. 629, 633 (1953). Here, as found above and in theBoard's decision in the prior case, over a prolongedperiod of time Respondent failed and refused to honorthe terms of an understanding that it had reached in col-lective-bargaining because, as Judge Jenson found specif-ically, "What the Respondent could not obtain throughcollective-bargaining, it decided to implementunilateral-ly."Against this background, there is nothing inherent ina simple offer to bargain, even one accompanied by ef-forts to arrange negotiatingsessions,thatcreates a "rea-sonable expectation" that a party who previously has re-fused to honor an understanding reached as a result ofthe negotiating process will not repeat that unlawful con-duct in the future ,if it becomes dissatisfied with the un-derstanding that it negotiates. "A Board Orderimposes acontinuing obligation; and the Board is entitled to havethe resumption of the unfair practice barred by an en-forcement decree."NLRB v. Mexia Textiles Mills,339U.S. 563, 567 (1950). In these circumstances, there is nota sufficient basis for concluding that a bargaining orderremedy would serve no useful purpose.Similarly, there is no basis for concluding that rein-statement and backpay should be withheld as remediesfor the unfair labor practices committed by Respondent.As already found by the Board and, as pointed outabove, Respondent agreed that it would not use the pul-monary function testing results to deprive employees ofemployment. Having undertaken that obligation, howev-ermisguided it later may have felt that it had been indoing so, Respondent is required to honor its own com-mitment' and to abide by the terms of its own agreement.This' is not a situation, such as those cited in Respond-ent's brief,where a discriminatee suffers some form ofunanticipated infirmity that the respondent legimately isunwilling or unable to countenance. Here, as pointed outabove, Respondent impliedly accepted the risk that thoseresults in some instances might require some effort, per-haps a shifting of employees from job to job, to place thetested employees in positions consonant with the restric-tions imposed as a result of the testing." Explicitly, itpromised that they would not be deprived of permanentemployment as a result of the testing. Given that under-standing, a reinstatement and backpay order satisfies thestatusquo ante by requiring Respondent to do nothingmore than its own agreement obliged it to do.B In fact, in its brief Respondent admits expressly that "it has in facthired employees with belownormal scoreson the pulmonary functiontest "CONCLUSIONS OF LAW1.Lockheed Shipbuilding and Construction Companyis anemployer within the meaning of Section 2(2) of theAct engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.InternationalBrotherhood of ElectricalWorkers,Local 46, AFL-CIO and International Brotherhood ofBoilermakers, Local 104, AFL-CIO each are labor orga-nizationswithin themeaningof Section 2(5) of the Actand, at all times material herein, have been the exclusivebargaining representative of certain of the employees ofLockheed Shipbuilding and Construction Company.3.By unilaterally implementing and enforcing a pul-monary function and audiometric medical screening pro-gram for the purpose of denying employment to newemployees, and by denying employment to James O.Branson, George O. McDonnell, and Clarence Spurgeon,Lockheed Shipbuilding and Construction Company hasviolated Section 8(a)(5) and (1) of the Act.4.The aforesaid unfair labor practices affect commerce-within the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Lockheed Shipbuilding and Con-struction Company has engaged in certain unfair laborpractices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate the policies of the Act. With regardto the latter, it will offer employment to James O. Bran-son,George O. McDonnell, and Clarence Spurgeon inthe first available job openings for which each is quali-fied, and make each of them whole for any loss of paythey may have suffered by reason of the unfair laborpractices committed. Loss of earnings for all individualsshall be computed as prescribed inF.W. Woolworth Co.,90 NLRB 289 (1950), with interest as set forth inIsisPlumbing Co.,138 NLRB 716 (1962), andFlorida SteelCorp.,231 NLRB 651(1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed9ORDERThe Respondent, Lockheed Shipbuilding and Con-structionCompany, Seattle,Washington, its officers,agents, successors, and assigns, shall1'.Cease and desist from(a)Refusing to bargain collectively regarding the im-plementation and/or utilization of a medical screeningprogram for the purpose of terminating new employeesand/or refusing to hire applicants for employment.(b)Discharging or refusing to hire any person for fail-ure to pass a unilaterally imposed pulmonary function oraudiometric medical screening program.9 If no exceptionsare filed asprovided by Sec. 102 46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived forallpur-poses. LOCKHEED SHIPBUILDING CO.(c) Interfering with,restraining,or coercing applicantsfor employment or employees in the rights guaranteedthem in Section7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain collectively and in good faithwithInternationalBrotherhood of ElectricalWorkers,Local 46, AFL-CIO and International Brotherhood ofBoilermakers,Local 104, AFL-CIO concerning wages,hours, and other terms and conditions of employment ofitsemployees and, 'if an understanding' is reached,embody such understanding in a written agreement.(b) Offer employment to James O. Branson, George O.McDonnell, and Clarence. Spurgeon in the first availablejob openings for which each is qualified, and make-eachof them whole for any loss of earnings he may have suf-fered by reason of Respondent's unlawful conduct in themannerset forth in the remedy section of the decision.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under thetermsof this Order.(d) Post at its shipyard in Seattle, Washington, copiesof the attached notice marked "Appendix."1 ° Copies ofthe notice, on forms provided by the Regional DirectorforRegion 19, after being signed by the Respondent'sauthorized representative, shall be posted by LockheedShipbuilding and Construction Company immediatelyupon receiptand maintainedfor 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.10 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment25The National Labor Relations Board has found that weviolated theNational LaborRelationsAct and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively regardingthe implementation and/or utilization of a medicalscreening program for the purpose of terminating newemployees and/or refusing to hire applicants for employ-ment and other terms and conditions of employmentwith International Brotherhood of ElectricalWorkers,Local 46, AFL-CIO and International Brotherhood ofBoilermakers,Local 104, AFL-CIO as theexclusive rep-resentatives of certain of our employees within the Pacif-ic Coast Master Agreement.WE WILL NOT discharge or refuse to hire any personfor failing to pass a unilaterally imposed pulmonary func-tion or audiometric medical screeningprogram.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain collectively and in goodfaithwith International Brotherood of Electrical Work-ers,Local 46, AFL-CIO and International Brotherhoodof Boilermakers, Local 104, AFL-CIO as the exclusiverepresentatives of certain of our employees encompassedwithin the Pacific Coast Master Agreement, with respecttowages, hours, and other terms and conditions of em-ployment, including the utilization of a pulmonary func-tion or audiometric medical screening program.WE WILL offer employment' to Clarence Spurgeon,George O. McDonnell, and James O. Branson, in thefirst available job openings for which each is qualified,and make each of them whole for any loss ofearningseach may have suffered because of our unlawful con-duct, with interest.LOCKHEEDSHIPBUILDINGAND CONSTRUC-TION COMPANY